PER CURIAM.
It is manifest that this is a crowded art and that there can be no broad range of equivalents. All that the first patent shows is an arrangement inter sese of four operating terminals, all integral with the so-called master-lever. Assuming .that patentee’s arrangement was a novel one and that it accomplished sufficient improvement to sustain a patent, it is not infringed by an arrangement, which, as defendant’s does, omits one of these four parts.
As to the second patent. In such a crowded art it must be confined to the details shown and embodied in the claims. We concur in Judge Hazel’s disposition of the cause and see no reason to add anything to his discussion.
The decree is affirmed with costs.